Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed February 9, 2022.


Reasons for Allowance
Claims 5-13 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art, either singly or in combinations, fails to anticipate or render obvious a device or a method or a non-transitory readable storage medium comprising, among other things: the adjustment unit is configured to multiply the X coordinate of the first difference coordinates by the X coordinate of the difference coordinates to be processed corresponding to the monochromatic light to be adjusted to obtain a first product; when the first product is less than zero, reduce a color channel value of the monochromatic light to be adjusted, otherwise, increase the color channel value of the monochromatic light to be adjusted; when the first difference to be processed isn't zero, calculate the following parameters;

    PNG
    media_image1.png
    212
    588
    media_image1.png
    Greyscale

ΔXf = Xf – X0;
0 and y0 respectively are the X coordinate and Y coordinate of the color coordinates of the standard mixed color, and x1 and y1 respectively are the X coordinate and Y coordinate of the color coordinates of the mixed color to be corrected; when ΔXf is less than zero, reduce the color channel value of the monochromatic light to be adjusted, otherwise, increase the color channel value of the monochromatic light to be adjusted, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844